Citation Nr: 0900432	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  02-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected right wrist tenosynovitis with arthritis in the 
radiocarpal joint, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for a service-
connected recurrent right wrist ganglion cyst, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2001 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (the RO).  Jurisdiction 
over the claims file was subsequently transferred to the RO 
in Oakland, California.

The veteran presented testimony before the undersigned 
Veterans Law Judge in July 2004.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  Following the hearing, the Board remanded the case 
for additional development in April 2005.  That development 
now having been completed, the case is once again before the 
Board.


FINDINGS OF FACT

1.  The veteran's service-connected right wrist tenosynovitis 
with arthritis in the radiocarpal joint is manifested by 
active range of motion as follows: flexion to 20 degrees, 
extension to 50 degrees, ulnar deviation to 22 degrees, and 
radial deviation to 18 degrees.  Ankylosis has not been 
demonstrated.  

2.  The veteran's service-connected recurrent right wrist 
ganglion cyst is manifested by a surgical scar with an area 
of 21 sq. cm.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for right wrist tenosynovitis with arthritis in the 
radiocarpal joint have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2008).

2.  The criteria for a rating in excess of 10 percent for a 
recurrent right wrist ganglion cyst have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2001); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating his claim.  In this respect, the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. §  
3.159(b)(1) (2008).  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Veterans Court) also made clear that such notice must 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In addition, claims for an increased disability rating have 
particular requirements.  At a minimum, VA must notify the 
claimant that, to substantiate an increased rating, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

VA has satisfied its VCAA duty to notify obligations with 
respect to the veteran's claim for a higher initial 
evaluation for right wrist tenosynovitis with arthritis in 
the radiocarpal joint.  The Veterans Court has held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 490-91.  Thus, VA's 
duty to notify for this issue has been met.  Id.; see also 38 
C.F.R. § 3.159(b)(3) (2008).

With respect to the increased-rating claim for a right wrist 
ganglion cyst, an April 2005 letter from VA satisfied most 
VCAA notice requirements.  This letter advised the veteran of 
what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA and was advised of several examples 
of the type of medical and lay evidence that he could submit.  
The April 2005 notice letter did not, however, advise the 
veteran to submit evidence showing the impact of his 
disability upon employment and daily life.  The notice letter 
also failed to advise him of how VA calculates disability 
ratings, or that ratings under Diagnostic Code 7801 are based 
upon specific tests or measurements.  

Since these notice elements were not contained in the April 
2005 letter, the notice is defective and will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).  

In the instant case, the veteran has demonstrated actual 
knowledge of the requirement that he provide evidence showing 
the effect of his disability on employment and daily life.  
See generally Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  The veteran has consistently argued that his wrist 
disability prevents him from obtaining employment and has 
forced him to leave a long-term job with the Postal Service.  
See, e.g., Board Hearing Tr. at 5-7, 10; VA Form 21-4138, 
dated April 13, 2005.  He also indicated that his wrist 
disability affects his ability to perform certain activities 
of daily living such as driving and mowing the lawn.  
See Board Hearing Tr. at 9-10.  The veteran made similar 
statements in numerous VA examinations conducted as part of 
this appeal.  

The Board also finds that the veteran has been provided with 
adequate information regarding the measurements used in 
Diagnostic Code 7801 and the method VA uses to calculate 
disability ratings such that a reasonable person could be 
expected to understand what was needed.  In this regard, the 
Board notes that the veteran was provided with the relevant 
versions of Diagnostic Code 7801 in an October 2003 
Supplemental Statement of the Case (SSOC).  Throughout the 
course of the appeal, the veteran has also been furnished 
with numerous rating decisions, Statements of the Case 
(SOCs), and SSOCs which explain in great detail the 
diagnostic criteria for a higher rating and why the evidence 
of record does not justify such rating.  

Under such circumstances, the Board does not find that the 
essential fairness of the adjudication has in any way been 
compromised.  Consequently, the presumption of prejudice 
stemming from the April 2005 notice letter has been rebutted.  
See Sanders, supra.

The Board also notes that the veteran has not been provided 
with notice of the effective date to be assigned for an 
increased rating, as required by Dingess.  However, since the 
Board is denying an increased rating herein, any 
consideration of effective date has been rendered moot.  In 
the absence of an increased rating, no new effective date 
will be assigned.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him numerous physical examinations, and obtaining 
medical opinions as to the severity of his right wrist 
disability.  In addition, there is substantial compliance 
with the Board's April 2005 remand directive.  The Appeals 
Management Center (AMC) obtained extensive records from the 
Social Security Administration (SSA); the United States 
Postal Service; and the Palo Alto and Los Angeles VA Medical 
Centers (VAMCs).  Additional VA examinations were also 
conducted in August 2005 and May 2007.  Thus, the Board finds 
that VA substantially complied with its remand directive and 
has assisted the veteran in developing his claim.  

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Initial Rating for Right Wrist Tenosynovitis with 
Arthritis in the Radiocarpal Joint

The veteran was initially granted service connection for 
right wrist tenosynovitis with arthritis in the radiocarpal 
joint in an October 2003 rating decision.  A 10 percent 
rating was assigned, effective April 5, 1999.  The rating was 
subsequently increased to 30 percent, also effective April 5, 
1999, in a November 2007 rating decision issued during the 
course of the instant appeal.  The veteran maintains that an 
even higher rating is warranted.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The veteran's right wrist tenosynovitis with arthritis in the 
radiocarpal joint is currently evaluated under Diagnostic 
Code 5214.  As none of the other diagnostic codes applicable 
to the wrist allow for a schedular rating in excess of the 
currently-assigned 30 percent, the Board will continue to 
evaluate the veteran's right wrist tenosynovitis and 
arthritis under Diagnostic Code 5214.  

A maximum 50 percent rating is available under Diagnostic 
Code 5214 for unfavorable ankylosis of the major wrist in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 40 percent rating is available for ankylosis of the major 
wrist in any other position.  Because the veteran is right-
hand dominant, the rating criteria for the major wrist are 
applicable. 

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Although several examinations 
of the veteran have revealed decreased right wrist motion, 
the medical evidence of record fails to demonstrate the 
presence of ankylosis.  The most restrictive range of motion 
measurements in the record were obtained on VA examination in 
August 2005.  At that time, flexion was to 20 degrees, 
extension was to 50 degrees, ulnar deviation was to 22 
degrees, and radial deviation was to 18 degrees.  Because the 
veteran is able to move his right wrist joint, by definition 
it is not immobile.  Therefore, ankylosis is not shown.  
Significantly, the May 2007 VA examiner specifically 
concluded that no ankylosis was present.  There is no 
evidence to the contrary.  Because ankylosis has not been 
shown, a rating in excess of 30 percent under Diagnostic Code 
5214 is not warranted.  

The Board has also considered whether a higher rating is 
warranted for functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45.  
See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this regard, the Board has considered the veterans statements 
to the affect that his right wrist disability has resulted in 
considerable functional loss.  He specifically contends that 
his problems with repeated wrist movement and weakness forced 
him to quit his long-term job as a mail handler with the 
Postal Service.  The veteran argues that right wrist pain 
precludes him from performing the type of repeated heavy 
lifting that this position requires.  The veteran has also 
indicated that he has difficulty with a number of other tasks 
due to wrist pain, such as mowing the lawn, taking out the 
trash, writing, keyboarding, gripping, and exercising.  The 
objective clinical findings of record, however, do not 
reflect impairment that warrants a higher rating.

The May 2007 VA examiner specifically noted that there was no 
evidence of incoordination, fatigability or additional loss 
of motion on repetitive use of the right wrist.  The March 
2000 VA examiner likewise commented that there was no 
fatigue, weakness, or incoordination.  While the August 2005 
VA examiner did find excess fatigability on repeated 
movement, such was unaccompanied by any additional loss of 
motion.  Even with repeated use, it does not appear that the 
veteran's right wrist becomes ankylosed or its functional 
equivalent, as would be required for a higher rating.  An 
increased rating is therefore not warranted under 38 C.F.R. 
§§ 4.40, 4.45, and 4.49.  

The Board has lastly considered whether staged ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (holding that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged 
ratings").  However, at no time since the effective date of 
service connection for his right wrist tenosynovitis and 
arthritis has the veteran met or nearly approximated the 
criteria for greater than a 30 percent rating.  As explained 
above, while the veteran's right wrist disability is 
productive of pain and limitation of motion, symptoms which 
would warrant a higher rating, such as ankylosis, have not 
been shown at any time since the effective date of service 
connection.  As such, a schedular rating in excess of 30 
percent is not warranted.

For the sake of brevity, the matter of an extraschedular 
evaluation for the veteran's right wrist tenosynovitis, 
arthritis, and ganglion cyst will be discussed in common 
discussion below.

III.  Rating for Recurrent Right Wrist Ganglion Cyst

The veteran's right wrist ganglion cyst is currently 
evaluated as 10 percent disabling under Diagnostic Code 7801.  
The rating currently assigned under Diagnostic Code 7801 
essentially accounts for the scarring that occurred from the 
veteran's prior ganglion cyst removal surgeries in the late 
1970s.  Other than Diagnostic Code 7801, the only diagnostic 
code for scars which allows for a rating in excess of the 
currently-assigned 10 percent is Diagnostic Code 7800.  
Diagnostic Code 7800, however, provides criteria for rating 
disfiguring scars of the head, face or neck.  Because the 
scarring relating to the veteran's prior ganglion cyst 
removal surgeries covers only the wrist, Diagnostic Code 7800 
is not appropriate.  The Board will therefore continue to 
evaluate the veteran's right wrist ganglion cyst under 
Diagnostic Code 7801.  To the extent that the veteran's 
ganglion cyst is productive of right wrist disability other 
than scarring, including pain and limitation of motion, such 
has already been accounted for by the 30 percent rating 
assigned under Diagnostic Code 5214, discussed above.  
See generally 38 C.F.R. § 4.14 (2008).  

Throughout the course of the instant appeal, Diagnostic Code 
7801 has been revised on two occasions, once on August 30, 
2002 and again on October 23, 2008.  The most recent 
revisions to Diagnostic Code 7801 are applicable only to 
claims filed on or after October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  Because the veteran's increased 
rating claim was filed well before this date, the version of 
Diagnostic Code 7801 which became effective on October 23, 
2008 is not applicable to the instant case.  

The remaining two versions of Diagnostic Code 7801 are 
applicable to the instant claim, although the criteria which 
became effective August 30, 2002, may not be applied prior to 
that date.  See generally Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Under the version of Diagnostic Code 7801 in effect prior to 
August 30, 2002, scars exceeding an area of one square foot 
(0.1 sq. m.) are assigned a 40 percent rating; scars 
exceeding an area of one-half square foot (0.05 sq. m.) will 
be assigned a 30 percent evaluation; and scars exceeding 12 
square inches (77.4 sq. cm.) will be assigned a 20 percent 
evaluation.  

Under the version of Diagnostic Code 7801 which became 
effective on August 30, 2002, scars exceeding an area of 144 
sq. in. (929 sq. cm.) will be assigned a 40 percent rating; 
scars exceeding an area of 72 sq. in. (465 sq. cm.) will be 
assigned a 30 percent rating; and scars exceeding an area of 
12 sq. in. (77 sq. cm.) are assigned a 20 percent rating.  

Of the several measurements that have been taken of the 
veteran's right wrist scar during the course of this appeal, 
the largest area was recorded on VA examination in August 
2005.  At that time, the examiner measured the veteran's scar 
to be 3cm x 7cm for a total of 21 sq. cm.  This measurement 
falls well short of that needed for the assignment of a 
rating in excess of 10 percent under both the pre and post-
August 2002 versions of Diagnostic Code 7801.  

Accordingly, for the entire appeal period in question, the 
Board finds that the criteria for an evaluation in excess of 
10 percent for the veteran's right ganglion cyst have not 
been met.  Staged ratings are not appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

IV.  Extraschedular Consideration 

The Board has considered whether referral for an 
extraschedular rating is appropriate with respect to the 
veteran's right wrist tenosynovitis, arthritis, and ganglion 
cyst.  Ordinarily, the VA Schedule for Rating Disabilities 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the service-
connected disabilities outlined above.  The record does not 
show that the veteran has required frequent hospitalization 
for his right wrist disability.  Treatment has been conducted 
primarily on an outpatient basis.  

Marked interference with employment, beyond that contemplated 
by the schedular criteria, has also not been demonstrated.  
While the May 2007 and August 2005 VA examiners noted that 
the veteran would have difficulty performing occupations 
requiring heavy lifting and prolonged pushing, pulling and 
grasping, both indicated that the veteran was able to perform 
less physically-demanding work.  Moreover, although the Board 
acknowledges that wrist pain and limitation of motion may 
adversely effect the veteran in his job, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm, that is, the average impairment of earning 
capacity in civil occupations resulting from a disability for 
which an appropriate schedular evaluation is specifically 
intended to compensate.  See 38 C.F.R. § 4.1.  Such symptoms 
are specifically contemplated in the 30 percent rating the 
veteran has been assigned under Diagnostic Code 5214 and the 
10 percent rating assigned under Diagnostic Code 7801.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In short, the evidence does not support the proposition that 
the veteran's right wrist disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.


ORDER

An initial evaluation in excess of 30 percent for right wrist 
tenosynovitis with arthritis in the radiocarpal joint is 
denied.

An evaluation in excess of 10 percent for a recurrent right 
wrist ganglion cyst is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


